Citation Nr: 0009697	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-47 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia, to 
include the issue of whether there was a timely substantive 
appeal to the Statement of the Case dated in December 1996.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1978 to May 1978.  

By rating action in July 1978, the RO denied service 
connection for schizophrenia.  The veteran was notified of 
this decision and did not appeal.  

By rating action in May 1991, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for schizophrenia.  The veteran was 
notified of this decision and did not appeal.  

This matter initially came to the Board from a November 1995 
rating decision which found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for schizophrenia.  A notice of disagreement was 
received in May 1996, and a Statement of the Case was issued 
in December 1996.  The issue was certified to the Board in 
February 1999.  The Board remanded the appeal to the RO in 
February 1999 to consider the issue of whether a timely 
substantive appeal had been perfected.  

By rating action in September 1999, the RO found that a 
timely substantive appeal was not received.  Thereafter, the 
appeal was returned to the Board for appellate review.  


FINDINGS OF FACT

1.  By rating action in November 1995, the Board found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for schizophrenia.  

2.  A substantive appeal was not received within 60 days 
after the December 1996 Statement of the Case was issued to 
the veteran and his representative.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal to the 
December 1996 Statement of the Case concerning the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for schizophrenia.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for schizophrenia was denied by the RO in 
July 1978.  The veteran was notified of this decision and did 
not appeal.  His request to reopen the claim was subsequently 
denied by rating action in May 1991, and he did not appeal.  

In September 1995, the veteran requested that his claim for 
service connection for schizophrenia be reopened.  By rating 
action in November 1995, the RO found that the evidence 
submitted was not new and material and denied the veteran's 
request to reopen the claim.  The veteran was notified of 
this decision by letter dated in November 1995.  A notice of 
disagreement (on a VA Form 9) was received from the veteran 
in May 1996, and a Statement of the Case (SOC) was issued in 
December 1996.  The enclosure letter informed the veteran 
that he had to file a substantive appeal within 60 days from 
the date of the SOC, or within the remainder, if any, of the 
one-year period from the date of the letter notifying him of 
the denial of his claim.  The letter emphasized that if he 
did not timely file a substantive appeal within this period, 
his case would be closed.  No further correspondence or 
argument addressing the issue was received from the veteran 
within the required 60 days.  


Analysis

The VA appeals process is established by 38 U.S.C. § 7105.  
Paragraph (a) provides that "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after (emphasis added) a statement of the 
case is furnished as prescribed in this section."  See also 
38 C.F.R. § 20.200.  

After the agency of original jurisdiction has prepared the 
required Statement of the Case (SOC) directed by paragraph 
(d)(1), and submitted it to the claimant and to the 
claimant's representative, the claimant is afforded sixty 
days to respond by filing a "formal appeal."  38 U.S.C. 
§ 7105.  Further, 38 U.S.C. § 7108 (West 1991) provides that 
"[a]n application for review on appeal shall not be 
entertained unless it is in conformity with this chapter."  

Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  

38 C.F.R. § 20.302(b) (1999).  

VA regulations specify that a Substantive Appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals" or correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case (SSOC) 
when such a response is required, may be 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the SSOC.  The 
request for extension must be filed with 
the VA office from which the claimant 
received notice of the determination 
being appealed, unless notice has been 
received that the applicable records have 
been transferred to another VA office.  A 
denial of a request for extension may be 
appealed to the Board.  

38 C.F.R. § 20.303 (1999).

Pursuant to the cited regulations, the veteran's Substantive 
Appeal would have had to have been filed with the RO within 
60 days after the December 1996 cover letter to the SOC in 
order for it to be timely.  The evidence in this case is 
clear and unambiguous.  An SOC was sent to the veteran and 
his representative on December 6, 1996.  The cover letter 
notified the veteran that he had to respond within 60 days in 
order to perfect his appeal.  The veteran did not respond 
within the required time period, nor does the record show 
that the SOC was returned by the U.S. Postal Service.  

The Board remanded the issue to the RO in February 1999 so 
that the RO could address the question of the timeliness of 
the veteran's Substantive Appeal.  The veteran and his 
representative were notified that they could submit evidence 
or argument on this matter, and could request a hearing.  The 
veteran did not respond or offer any explanation as to why he 
did not perfect an appeal to the December 1996 SOC.  

Inasmuch as a Substantive Appeal was not filed within 60 days 
after the issuance of the December 1996 SOC and because no 
extension to file a Substantive Appeal was filed prior to 
expiration of the appeal period, the veteran's appeal of his 
request to reopen the claim of service connection for 
schizophrenia is untimely and the determination became final.  
38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  


ORDER

As a timely substantive appeal was not filed, the appeal is 
dismissed.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

